EXHIBIT 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 85701-4299 (775) 884 5708 Website: secretaryofstate.biz Filed in the office of Document Number /s/ Ross Miller 20070828834-82 Filing Date and Time Ross Miller 12/06/2007 7:42 AM Certificate of Amendment Secretary of State Entity Number (PURSUANT TO MRS 78.) State of Nevada C4086-1986 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 • After Issuance of Stock) 1.
